Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a coupling feature configured to couple to a component” in claim 15, invoking 112(f) because the term “feature” is not a structure. Thus, “a coupling feature” is interpreted to be (according the specification para 0039): a coupling feature 254 defined along an exterior of the shaft 202 being a flange, which is substantially U-shaped.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackin (US 9657647 B2).
Regarding claim 1
Mackin discloses an actuator (bleed port selection mechanism assembly 250 is construed to be the actuator assembly, Fig 2, details in Figs 3A-B), comprising:
a housing (compressor casing is interpreted to be the housing, annotated in Fig 2) that defines a first inlet (302, col 2 ll. 64-67) configured to receive a fluid (compressed air), a second inlet (304) configured to receive the fluid (compressed air) and a chamber (plenum 252, Col 2 ll. 59-62) fluidly coupled to the first inlet (302) and the second inlet (304);
an actuator rod (control rod being both rod 416 and sleeve 404, Figs 3A-B, col 4 ll. 12-14) movably coupled to the housing (control rod 416 and sleeve 404 positioned within the compressor housing in Fig 2), the actuator rod including a head (second sleeve 404 positioned at the end of the control 406, thus construed to be a head, annotated in Figs 3A-B) movably disposed in the chamber (sleeve/head 404 moves relative to the first sleeve 402 via control rod 416, Col 4 ll. 12-14, within chamber 252 in Fig 2), the head having a first face opposite a second face (head 404 being a sleeve, thus would have an outer face and an opposite inner face annotated in Fig 3B), 
the first face configured to be responsive to the fluid from the first inlet to move the actuator rod relative to the housing (head 404 have apertures 410, 412 in fluid communication with bleed ports 302, 304 via movement of control rod 416, col 4 ll. 15-21; this indicates that both the first and second face of head 404 are in fluid communication with the fluid being a compressed air from inlets 302, 304 while the actuator rod 416 moves within the housing; 
Note that the claim recites “configured to” which is broadly interpreted such that the first and second face are in fluid communication with the compressed air while the rod is moving, the claim does not require that movement of the rod is caused by a pressure difference in the fluid between the first face and the second face of the head), 
the second face configured to be responsive to the fluid from the second inlet to move the actuator rod relative to the housing (both first and second face of head 404 are in fluid communication with compressed air from inlets 302, 304 while rod 416 moves within housing, as explained above), and 
the head defines at least one cross-bore (apertures 410, 412 in Fig 3A, Col 4 ll. 15-17) that extends through the first face and the second face (apertures 410, 412 extend through head 404, thus through both first and second face); and
at least one plug (first sleeve 402 interpreted to be the plug because the first sleeve 402 plugs the cross-bores 410, 412 of the head 404, Fig 3A-B, col 4 ll. 1-5) coupled to the at least one cross-bore (410, 412) configured to inhibit a flow of the fluid through the at least one cross-bore in a first state (first state is shown in Fig 3A, apertures 408, 406 of plug 402 offset from cross-bores 410, 412, thus inhibit the flow of compressed air through),
such that the at least one plug (402) fluidly isolates the fluid from the first inlet (fluid from the first inlet 302 outside of chamber 252 is isolated from the fluid within chamber 252 when the plug 402 is offset from cross-bores 410, 412, as seen in Fig 3A) from the fluid from the second inlet within the chamber (fluid from second inlet 304 enters the chamber 252 when the cross-bores are in an open position in Fig. 4, when the cross-bores are in an open, this fluid within chamber 252 is then isolated from the fluid from first inlet 302) in the first state (close position in Fig 3A), and 
the at least one plug is configured to enable the flow of the fluid through the at least one plug in a second state (plug 402 aligns with cross-bores 410, 412 in open position in Fig 4, allowing fluid to flow through the apertures on the plug 402).

    PNG
    media_image1.png
    697
    890
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    313
    623
    media_image2.png
    Greyscale

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackin in view of Cummings (US 7249929 B2).
Regarding claim 14
	Mackin discloses the actuator of Claim 1.
Mackin further discloses the housing (compressor casing is interpreted to be the housing, annotated in Fig 2).
Mackin is silent on wherein the housing further comprises 
a drain chamber defined within the housing proximate the chamber that is configured to receive the fluid from the chamber and 
a drain outlet is fluidly coupled to the drain chamber to drain the fluid from the housing.
	However, Cummings teaches a compressor housing (compressor housing bounded by a plurality of annular shrouds that enclose the space in between compressor blades 42/44/40/53 and bypass flow 504, annotated in Fig 2) having a bleed air chamber (bleed air chamber 114 receives bleed air 54 of low pressure compressor in Fig 2, Col 3 ll. 8-10, 30-33) and 
a drain chamber (drain chamber annotated in Fig 2) defined within the housing proximate the chamber (bleed chamber 114) that is configured to receive the fluid from the chamber (bleed air from bleed chamber 114 flows into drain chamber) and 
a drain outlet (outlet 99) is fluidly coupled to the drain chamber (drain chamber) to drain the fluid from the housing (bleed air exits/drains from compressor housing through outlet 99).

    PNG
    media_image3.png
    692
    952
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to place within the housing in Mackin a drain chamber defined within the housing proximate the chamber that is configured to receive the fluid from the chamber and a drain outlet is fluidly coupled to the drain chamber to drain the fluid from the housing, as suggested and taught by Cummings, because this allows the bleed air to escape out of the compressor housing for various purposes, including cooling or reducing the load on the turbine section of the engine (Col 1 ll. 25-30).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackin in view of Makuszewski (US 7540144 B2).
Regarding claim 15
Mackin discloses the actuator of Claim 1.
Mackin further discloses wherein the actuator rod includes a shaft (shaft 416 in Fig 3A) coupled to the head (404), and the shaft (416) is configured to couple to a component (actuator 414) associated with a gas turbine engine (actuator 414 is part of the bleed port selection mechanism 250 which is housed within compressor casing of the gas turbine engine in Fig 2).
Mackin is silent on the shaft includes a coupling feature.
However, Makuszewski teaches a bleed port mechanism for a compressor in a gas turbine engine (Fig 2) comprising an actuator rod being a shaft mounted to an actuator (shaft 66 mounted to actuator 74, Col 5 ll. 20-21), the shaft including a coupling feature (112f invoked, inverted U-shaped flange at the end of shaft 66, annotated in Fig 2).

    PNG
    media_image4.png
    624
    890
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a coupling feature being a U-shaped flange, taught by Makuszewski, to an end of the shaft in Mackin in order to mount the shaft to the actuator, because all the claimed elements were known in the prior art (a shaft, a U-shaped flange, and an actuator) and one skilled in the art could have combined the elements as claimed by known methods (a shaft having a U-shaped flange at one end in order to mount onto an actuator) with no change in their respective functions (the actuator to be able to move the shaft), and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Allowable Subject Matter
Claim(s) 2-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
i.	In claim 2, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, an actuator comprising, among other features, 
a first fluid source at a first pressure, 
a second fluid source configured to supply the fluid at a second pressure different than the first pressure, 
a valve fluidly configured to supply the fluid at one of the first pressure and the second pressure to the first inlet and to supply the fluid at the other of the first pressure and the second pressure to the second inlet.
Mackin fails to teach a valve because the bleed air enters the chamber 252 via the cross-bores 410, 412 of the actuator, not through a valve. It would not be obvious to place a valve where the cross-bores 410, 412 are because the cross-bores themselves control the amount of air flowing across, thus a valve would not be necessary. There is also an issue of space constraint if it is possible to mount a valve on top of the cross-bores.

ii.	In claim 3, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, an actuator comprising, among other features, 
the at least one plug transitions from the first state to the second state based on a temperature of the actuator rod.
Mackin teaches that the actuator opens (second state) or closes (first state) depending on the operation condition of the engine, but is silent on the temperature of the actuator rod regarding the first or second state of the actuator. 
Makuszewski teaches a bleed valve having an actuator with an actuator rod (Fig 2), but is silent on the temperature of the rod.

iii.	In claim 4, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, an actuator comprising, among other features, 
a eutectic material is disposed in the central plug bore in the first state, and in the second state, the eutectic material is removed to enable the flow of the fluid through.
Mackin teaches that the plug (sleeve 402) is offset from the longitudinal axis of the rod (416), but fails to teach a eutectic material present in the first state and absent in the second state.

iv.	In claim 5, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, an actuator comprising, among other features, 
wherein the at least one plug includes a plug head and a plug shaft to retain the at least one plug within the at least one cross-bore.

v.	In claim 12, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, an actuator comprising, among other features, 
wherein the second face includes an annular protrusion that extends axially, and the at least one cross-bore is defined through the first face and extends through the annular protrusion of the second face.

vi.	In claim 13, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, an actuator comprising, among other features, 
wherein the actuator further comprises a central bore defined through the actuator rod, and a sensor is at least partially received within the central bore.
Stambaugh (US 11098677 B2) teaches an actuator in Fig 5 having a central bore 69 sensor 74 mounted on an outer surface of piston rod 60, but fails to teach the sensor is disposed partially within the central bore.

Claim(s) 16-20 are allowed.
i.	In claim 16, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, an actuator system for a gas turbine engine comprising, among other features, 
an actuator rod movably coupled to a housing that extends along a longitudinal axis, the actuator rod including a head having a first face opposite a second face, and 
the head defines at least one cross-bore that extends through and along an axis parallel to the longitudinal axis, and 
at least one plug coupled to the at least one cross-bore is configured to 
inhibit a flow of the fluid through the at least one cross-bore in a first state such that the at least one plug fluidly isolates the fluid from the first inlet from the fluid from the second inlet within the chamber in the first state, and
to enable the flow of at least one of the fluid through the at least one plug in a second state and 
the at least one plug transitions from the first state to the second state based on a temperature of the actuator rod.
	Mackin fails to teach the head of the actuator rod having a cross-bore that extends through and along an axis parallel to the longitudinal axis of the actuator rod and transitions from the first/close state to the second/open state of the plug is based on a temperature of the actuator rod.
Lammers (US 8327868 B2) teaches a valve having a plug 81 of thermal relief material which blocks flow through the bore 79 until a predetermined venting temperature is reached, but fails to teach the bore is positioned on a head of an actuator rod movably disposed in the chamber, because plug 81 of Lammers is on a valve insert 67, not on a head of a movable rod. 
Stambaugh (US 11098677 B2) teaches an actuator rod 60 having a head 62 and a cross-bore 71 positioned across a first and second surface of the head 62, but fails to teach the actuator rod and transitions from the first/close state to the second/open state of the plug is based on a temperature of the actuator rod, because the cross-bore in Stambaugh does not close to prevent a fluid flow through.

ii.	Claims 17-20 are allowed at least by virtue of their respective dependency upon an allowable base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schaut (US 4086761 A) teaches an actuator 38 bleeding fan air 10
Keller (US 5031790 A) teaches a fuel cap having a fusible 50, such that when the temperature exceeds the melting temperature of the fusible plugs 50 such plugs melt and allow escape of the pressure of the fuel. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thuyhang N Nguyen/Examiner, Art Unit 3741